Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Regarding independent claim 1, the Applicant claims that the applied references do not teach, “coupling of the isolator to the antenna element or coupling of the isolators with each other.” The Examiner respectfully disagrees for the fallowing reason; Figure 6 of Harper, using exploded views 620 and 630 and [0039-0040], more clearly explains the function of passive elements 616 and 618 having a combination of capacitors and inductors capable of representing an open circuit, a short circuit or a tunable combination that permits dynamic alteration of the frequencies at which isolation occurs [0040], and therefore the resonator elements are capable of coupling or decoupling as a function of the frequency of interest that the antenna is to operate. 
Therefore since evidence of obviousness has been set forth and the level of ordinary skill in the antenna art has been resolved, then the claimed structure does not patentably defines itself over the art of record. Thus, the rejection stands and it is made Final.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harper - 2015/0244411.

Regarding Claim 1, Harper teach an antenna system (Fig. 8) comprising; a first (Harper - Fig. 8, 804) and second (Harper - Fig. 8, 806) antennas, the second antenna being disposed laterally from the first along a longitudinal axis (See Harper - Fig. 8, 800), and further comprising an isolation structure (Harper - Fig. 8, 802) disposed between the first and second antennas (see Harper - Fig. 8, 800), the isolation structure comprising a first resonator element (Harper - Fig. 8, 822) having a first arm with first and second ends (See Harper Fig. 8, 822), the first arm connected to ground at its first end ("isolator assembly 802 with isolation element – 822, is an AC-grounded connection" - [0047]) and extending across the longitudinal axis, and a lateral second arm connected to the second end of the first arm (perpendicular extension of element - 822), wherein at least a portion of the of the first resonator element is disposed adjacent to a portion of the first antenna (Harper - Fig. 8, 804) such that the first resonator is strongly coupled to the first antenna (see Harper - Fig. 8), wherein the first arm is connected to ground via a selectable impedance (Harper Fig. 8, 816), and wherein the isolation structure further comprises a second resonator element (Harper Fig. 8, 832 including elements 818 and 820) disposed relative to the first resonator element (See Harper Fig. 8, 832 next to 822).
Harper does teach the isolation structure with first and second resonator elements but does not clearly specify, “the second resonator so as to couple strongly to the first resonator element.”
However, Figure 6 of Harper, using exploded views 620 and 630 and [0039-0040], more clearly explains the function of passive elements 616 and 618 having a combination of capacitors and inductors capable of representing an open circuit, a short circuit or a tunable combination that permits dynamic alteration of the frequencies at which isolation occurs [0040].  Therefore, Harper does teach, the isolation structure further comprises a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional selectable impedance circuit as taught by figure 6 of Harper, in the antenna arrangement of Harper in order to optimize additional transmission frequencies selections for the antenna.

Regarding Claim 6, Harper teach the antenna system according to claim 1, wherein a portion of the second arm (Harper - Fig. 8, 822) is located adjacent to and substantially parallel to a portion of the first antenna (Harper - Fig. 8, 806) and spaced apart therefrom, such that the coupling is primarily between the portion of the second arm and the portion of the first antenna (See Harper - Fig. 8).

Regarding Claim 12, Harper teach the antenna system according to claim 11, wherein at least a portion of the second resonator (Harper - Fig. 8, 832) element is located adjacent to a portion of the first resonator element (Harper - Fig. 8, 822) and spaced apart therefrom, such that the strong coupling is primarily between the portion of the second resonator element and the portion of the first resonator element (See Harper - Fig. 8).

Regarding Claim 14, Harper teach the antenna system according to claim 1, wherein the second resonator element (Harper - Fig. 8, 832) comprises a lateral elongated element (see elongated element extending perpendicular from the first vertical leg) located between the first antenna (Harper - Fig. 8, 806) and the first arm of the first resonator element (Harper - Fig. 8, 822).

Regarding Claim 15, Harper teach the antenna system according to claim 1, wherein the second resonator element (Harper - Fig. 8, 832) is connected to ground via a short circuit or an impedance (Harper - Fig. 8, 818, which works between short and full impedance - [0049-0050]).

Regarding Claim 18, Harper teach the antenna system according to claim 1, wherein a portion of the second resonator element (Harper - Fig. 8, 832) lies substantially parallel to and spaced apart from a portion of the first resonator element (Harper - Fig. 8, 822).

Regarding Claim 19, Harper teach the antenna system according to claim 1, wherein the first resonator element (Harper - Fig. 8, 822) comprises a third arm (Harper - last arm portion of element 822, after choke element 830) connected to the lateral second arm (perpendicular extension of element - 822) at an end of the lateral second arm (perpendicular extension of element - 822) distal from the first arm (vertical portion of 822 connected to ground), and an end of the third arm (Harper - last arm portion of element 822, after choke element 830) is adjacent to a central portion of the second resonator element (Harper - Fig. 8, 832) to achieve strong coupling between the third arm and the central portion of the second resonator element (Harper - Fig. 8, 832).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-9, 13, 16-17, 20-21, 23 and 34 are rejected under 35 U.S.C.

103 as being unpatentable over Harper - 2015/0244411.


Regarding Claim 8, Harper teach the antenna system according to claim 1, wherein the portion of the first resonator element (Harper - Fig. 8, 822) and the first antenna (Harper - Fig. 8, 806).
Harper is not specific about the portion of the first resonator located within a distance of 10 mm of the portion of the first antenna.
However, one of ordinary skill in the antenna art considers the modification of lengths, widths, or shapes of the antenna and additional elements a design flexibility option, which it is an obvious and necessary step while empirically determining the best fit to operate within the limitations of space and frequency ranges, and according to the intended use of the mobile/electronic unit.
In other words, any characteristic operational and optimal value that depends on length, width, or shape of the antenna will eventually be obtained as part of the validation process of the antenna's performance in accordance with its design requirements.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ a distance of 10mm in the antenna arrangement of Harper in order to resonate the antenna at an optimal frequency response.

Regarding Claim 9, Harper teach the antenna system according to claim 1, wherein the first resonator element (Harper - Fig. 8, 822) is strongly coupled to the first  antenna (Harper - Fig. 8, 806) such that a resonant condition is created when the first antenna is excited in a first frequency band.


Regarding Claim 13, Harper teach the antenna system according to claim 12, wherein the portion of the second resonator element (Harper - Fig. 8, 832) and the portion of the first resonator element (Harper - Fig. 8, 822).
Harper is not specific about the portion of the second resonator located within a distance of 10 mm of the portion of the first antenna.
However, one of ordinary skill in the antenna art considers the modification of lengths, widths, or shapes of the antenna and additional elements a design flexibility option, which it is an obvious and necessary step while empirically determining the best fit to operate within the limitations of space and frequency ranges, and according to the intended use of the mobile/electronic unit.
In other words, any characteristic operational and optimal value that depends on length, width, or shape of the antenna will eventually be obtained as part of the validation process of the antenna's performance in accordance with its design requirements. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ a distance of 10mm in the antenna arrangement of Harper in order to resonate the antenna at an optimal frequency response.

Regarding Claim 16, Harper teach the antenna system according to claim 1.

Figure 8 of Harper does not clearly disclose the first matching network connected to the second resonator element, the first matching network being configured to provide a selectable impedance between the second resonator element and ground.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional selectable impedance circuit as taught by figure 9 of Harper., in the in the antenna arrangement of Harper in order to optimize the frequency control of the antenna.

Regarding Claim 17, Harper teach the antenna system according to claim 16.

Figure 8 of Harper does not clearly disclose the impedance being selectable from one or more of: an open circuit, a short circuit, a series capacitance, a series inductance, a series LC impedance and a parallel LC impedance.
However, Harper teach an additional selector circuit (Harper - Fig. 9, 916 and 930-amplification), which shows the first arm is connected to selectable impedance circuit (Fig. 9, 916 - [0055-0056]) which enables the selectable impedance is selectable from one or more of: an open circuit, a short circuit, a series capacitance, a series inductance, a series LC impedance and a parallel LC impedance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional selectable impedance circuit as taught by Harper., in the in the antenna arrangement of Harper in order to optimize the frequency control selections of the antenna.

Regarding Claim 20, Harper teach the antenna system according to claim 1.

Harper does not clearly disclose a separate second isolation structure located between the first isolation structure and the second antenna, the second isolation structure comprising a third resonator element having a first arm with first and second ends, the first arm connected to ground at its first end and extending across the longitudinal axis, and a lateral second arm connected to the second end of the first arm, wherein at least a portion of the third resonator element is disposed adjacent to a portion of the second antenna such that the third resonator element is strongly coupled to the second antenna.
However, Harper does teach the "prevention of overlapping frequencies from proximal antennas by adding an isolator [0021], as well as adding additional isolator elements within selection networks for operation [0025]". Therefore Harper does suggests the teachings of a second isolator structure (Harper - Fig. 9, 902) located between the first isolation structure (Harper - Fig. 8, 802) and the second antenna (Harper - Fig. 8, 804), the second isolation structure comprising a third resonator element (Harper - Fig. 9, 942) having a first arm with first and second ends (vertical section of Harper - Fig. 9, 942), the first arm connected to ground ("isolator assembly 902 is an AC-grounded connection" - [0047]) at its first end and extending across the longitudinal axis, and a lateral second arm (perpendicular extension of isolation element - 942) connected to the second end of the first arm, wherein at least a portion of the third resonator element is disposed adjacent to a portion of the second antenna (Harper - Fig. 8, 804) such that the third resonator element is strongly coupled to the second antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the second isolator structure as taught by Harper., in the in the antenna arrangement of Harper in order to avoid overlapping of desired resonant frequencies (Harper - [0021]).

Regarding Claim 21, Harper teach the antenna system according to claim 20.

Harper does not clearly disclose a separate second isolation structure, wherein the second isolation structure further comprises a fourth resonator element disposed such that the fourth resonator element is strongly coupled to the third resonator element.
However, Harper does teach the "prevention of overlapping frequencies from proximal antennas by adding an isolator [0021], as well as adding additional isolator elements within the selection networks for operation [0025]". Therefore Harper does suggest the teachings of a second isolator structure (Harper - Fig. 9, 902), wherein the second isolation structure further comprises a fourth resonator element (Harper - Fig. 9, 932) disposed such that the fourth resonator element is strongly coupled to the third resonator element (Harper - Fig. 9, 942).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the second isolator structure as taught by Harper., in the in the antenna arrangement of Harper in order to avoid overlapping of desired resonant frequencies (Harper - [0021]).


Regarding Claim 23, Harper teach the antenna system according to claim 20.
Harper does not clearly disclose a second matching network connected to the fourth resonator element, the second matching network being configured to provide a selectable impedance between the fourth resonator element and ground.
However, Harper does teach the "prevention of overlapping frequencies from proximal antennas by adding an isolator [0021], as well as adding additional isolator elements within selection networks for operation [0025]". Therefore Harper does teach a second matching network (Harper - Fig. 9, 920) connected to the fourth 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the second isolator structure as taught by Harper., in the in the first antenna arrangement of Harper in order to avoid overlapping of desired resonant frequencies (Harper - [0021]).

Regarding Claim 34, Harper teach the antenna system according to claim 21, having a first, second resonator elements (Harper - Fig. 8, 822 and 832), connected to ground (Harper - [0047]).
Figure 8 of Harper does not clearly disclose at least one of the third and fourth resonator elements are configured to provide paths to ground for surface currents on the first, second, third and/or fourth antennas.
However, Harper teach additional resonator elements (Harper - Fig. 9, 922, 932 and 942), which are all connected to ground. Hence, Harper does suggest the teaching of the first, second, and at least one of the third and fourth resonator elements are configured to provide paths to ground for surface currents (Harper - [0020]) on the first, second, third and/or fourth antennas.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the resonator elements with paths to ground as taught by Harper., in the antenna arrangement of Harper in order to control the functionality order of the multiband antennas (Harper - [0020-0021]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Mak et al., - 2010/0053022.


Regarding Claim 7, Harper teach the antenna system according to claim 1.

Harper does not clearly disclose resonator element comprising a third arm connected to the lateral second arm at an end of the lateral second arm distal from the first arm and oriented at an angle to the second arm, at least a portion of the third arm being aligned substantially parallel to a portion of the first antenna and spaced apart there from it, such that the coupling is primarily between the portion of the third arm and the portion of the first antenna.
However, Mak et al., does teach an multi-band antenna (Mak - Fig. 4) having a third arm (Mak - Fig. 4, 403b), connected to the lateral second arm (403) at an end of the lateral second arm distal from the first arm (403c) and oriented at an angle to the second arm, at least a portion of the third arm being aligned substantially parallel to a portion of the first antenna and spaced apart there from it, such that the coupling is primarily between the portion of the third arm and the portion of the first antenna (Harper - Fig. 8, 806).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the resonance selector with the third arm as taught by Mak et al., in the in the antenna arrangement of Harper in order to modify the electrical length of the antenna and resonate the antenna at an optimal frequency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Jonsson et al., - 2015/0372397.

Regarding Claim 10, Harper teach the antenna system according to claim 1.

Harper does not specifically disclose a first and second spaced-apart ground planes, the first antenna and the first resonator element being located at least partly in a gap between adjacent edges of the ground planes.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the antennas location as taught by Jonsson et al., in the antenna arrangement of Harper in order to avoid overlap of desired frequencies.





Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Moon et al., - 2007/0069960.
Page 17
Regarding Claim 22, Harper teach the antenna system according to claim 20.

Harper does not clearly disclose, wherein the first and second isolation structures are substantially mirror images of each other.
However, Moon et al., teach a MIMO array including a plurality of antennas with isolation elements in between to avoid interference (Abstract). And hence Moon et al., suggests the teaching of the first (Moon - Fig. 8, 131) and second (Moon - Fig. 8, 133) isolation structures are substantially mirror images of each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the second isolator structure as taught by Harper., in the in the antenna arrangement of Harper in order to avoid overlapping of desired resonant frequencies (Harper - [0021]).

 Regarding Claim 24, Harper teach the antenna system according to claim 20, having a first (Harper - Fig. 8, 802) and second isolation (Harper - Fig. 9, 902) structures.
Harper does not teach a third antenna located between the first and second isolation structures.
However, Moon et al., teach a MIMO array including a plurality of antennas with isolation elements in between to avoid interference (Abstract). And hence Moon et al., suggests the teaching of an additional third antenna (Moon - Fig. 8, 121).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional antenna as taught by Moon et al., in the antenna arrangement of Harper, located between both isolation, structures in order to increase the desired resonant frequencies (Moon - Abstract).

 Regarding Claim 25, Harper teach the antenna system according to claim 23, having a first (Harper - Fig. 8, 802) and second isolation (Harper - Fig. 9, 902) structures.
Harper does not teach, third and fourth antennas located between the first and second isolation structures, and a third isolation structure located between the third and fourth antennas, the third isolation structure comprising a ground plane, at least a portion of the ground plane being located between the third and fourth antennas.
However, Moon et al., teach a MIMO array including a plurality of antennas with isolation elements in between to avoid interference (Abstract). And hence Moon et al., suggests the teaching of adding additional antennas (Moon - Fig. 8 121, 123, 125) and isolators (Moon - Fig. 8, 131 and 133)
.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Moon et al., - 2007/0069960 and Wong et al., - 2014/0139392.

Regarding Claim 26, Harper in view of Moon et al., teach the antenna system according to claim 25.
Harper does not teach, the portion of the ground plane comprising the third isolation structure which takes the form of at least two ground plane extensions that project from an edge of the ground plane and extend between the third and fourth antennas.
However, Moon et al., teach a MIMO array including a plurality of antennas with isolation elements in between to avoid interference (Abstract). And hence Moon et al., does teach a third antenna (Moon - Fig. 8, 121).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional isolators between antenna structures as taught by Moon et al., in the antenna arrangement of Harper so that third and fourth antennas located between the first and second isolation structures, in order to avoid overlapping of desired resonant frequencies (Moon - Abstract).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional isolators as taught by Wong et al., in the antenna arrangement of Harper in order to improve control of a more discrete isolation, which is also an alternate known way of providing an isolation structure.

Regarding Claim 27, Harper in view of Moon et al., teach the antenna system according to claim 25.
Harper does not teach the ground plane comprising at least two separate ground plane elements.However, Wong et al. does teach an antenna and isolation structure (Wong - Fig. 1, 13), wherein the ground plane (Wong - Fig. 1, 14) comprises at least two separate ground plane elements (See Wong - Fig. 1, 131 and 132).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional ground plane extensions (isolators) as taught by Wong et al., in the antenna arrangement of Harper in order to improve control of a more discrete isolation.





Regarding Claim 28, Harper in view of Moon et al., teach the antenna system according to claim 27.
Harper does not teach the separate ground plane element is provided with a ground plane extension that extends from an edge of its respective ground plane element, the ground plane extensions forming the third isolation structure.
However, Wong et al. does teach an antenna and isolation structure, wherein each separate ground plane element is provided with a ground plane extension that extends from an edge of its respective ground plane element (Wong - Fig. 1, 131 and 132), the ground plane extensions forming the third isolation structure (Wong -Fig.1,13).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional ground plane extensions (isolators) as taught by Wong et al., in the antenna arrangement of Harper in order to improve control of a more discrete isolation.

Regarding Claim 29, Harper in view of Moon et al., teach the antenna system according to claim 25.
Harper does not teach a meander isolation structure located between the third antenna and the ground plane.
However, Wong et al. does teach a meander isolation structure (Wong - Fig. 4,431) located between the third antenna (Wong - Fig. 4, 11) and the ground plane (Wong - Fig. 4, 434).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the additional ground plane extensions (isolators) as taught by Wong et al., in the antenna arrangement of Harper in order to improve control of a more discrete isolation.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Aizawa - 2012/0287012.

Regarding Claim 30, Harper teach the antenna system according to claim 25.
Harper does not specifically disclose a on a 3D substrate comprising a first upright face, a second upright face and an upper face joining the two upright faces, wherein the first and second antennas and the first isolation structure are provided on the first upright face and the third and fourth antennas and the third isolation structure are provided on the second upright face.
However, Aizawa., does teach a plurality of radiators and isolators connected to ground (Aizawa - Fig. 9, 15), formed on a 3D substrate comprising a first upright face, a second upright face and an upper face joining the two upright faces, wherein the first and second antennas (Aizawa - Fig. 9, 11 and 112) and the first isolation structure (Aizawa - Fig. 9, 13) are provided on the first upright face and the third and fourth antennas (Aizawa - Fig. 9, 12 and 122) and the third isolation structure (Aizawa - Fig. 9, 34) are provided on the second upright face. Hence, Aizawa suggest the teaching of having the antennas and the isolation structure provided on separate upright faces of a substrate.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have the antenna systems of harper be formed on a 3D substrate comprising a first upright face, a second upright face and an upper face joining the two upright faces, wherein the first and second antennas and the first isolation structure are provided on the first upright face and the third and fourth antennas and the third isolation structure are provided on the second upright face, as suggested by the teachings of Aizawa in order to optimize the fitting of multiple antennas in a portable electronic device.



Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Harper - 20150244411, in view of Asrani et al., -
2015/0171916.


Regarding Claim 31, Harper teach the antenna system according to claim 1.
Harper does not specifically disclose that the first and second antennas are monopole antennas.
However, Asrani et al., teach a plurality of antenna combinations (Asrani - [0004]) including a monopole. Hence Asrani et al., does teach a monopole (Asrani - Fig. 7, 724) and the pluralization of antenna elements its well known in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the at least the first and second monopole antennas as taught by Asrani et al., in the antenna arrangement of Harper in order to add additional resonant frequencies.

Regarding Claim 32, Harper teach the antenna system according to claim 1.
Harper does not specifically disclose, wherein the first and second antennas are LTE antennas.
However, Asrani et al., teach a plurality of antenna combinations (Asrani - [0004]) including a LTE antennas, and the pluralization of antenna elements its well known in the art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the at least the first and second LTE antennas as taught by Asrani et al., in the antenna arrangement of Harper in order to add the Long Term Evolution resonant frequencies.

Regarding Claim 33, Harper teach the antenna system according to any claim 25.
Harper does not specifically disclose that the third and/or fourth antennas are WLAN antennas.
However, Asrani et al., teach a plurality of antenna combinations (Asrani - [0004]) including a WLAN antennas, and the pluralization of antenna elements its well known in the art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to employ the at least the third and/or fourth WLAN antennas as taught by Asrani et al., in the antenna arrangement of Harper in order to add the WiFi resonant frequencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOEL MALDONADO whose telephone number is (571)270-0478.  The examiner can normally be reached on 8:00-5:00 PM, Thu-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NOEL MALDONADO/Examiner, Art Unit 2845                                   

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845